Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered April 3, 1987, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was given an opportunity to address the court at the time of sentencing in connection with his motion to withdraw his plea of guilty (see, CPL 220.60; People v Tinsley, 35 NY2d 926; People v Morris, 118 AD2d 595, 596, lv denied 67 NY2d 947). The defendant failed at that time to assert any facts in support of his claim that he had a valid defense of justification, and so his current claim of innocence, which directly contradicts his plea allocution, was not substantiated (see, People v Dixon, 29 NY2d 55, 57; People v Soto, 129 AD2d 748, lv denied 70 NY2d 657). Also, the defendant’s claim that he does not understand English is belied by a review of the extensive statements he made, in English, in response to various questions posed during the sentencing and plea proceedings, as well as during the course of his testimony before the Grand Jury. The defendant may not now claim that he misunderstood the terms of the plea bargain, which were clearly stated on the record and which are subject to but one interpretation (see, People v Cataldo, 39 NY2d 578, 580; People v Welch, 129 AD2d 752).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.